Title: To Alexander Hamilton from John Glen, 11 December 1799
From: Glen, John
To: Hamilton, Alexander


          
            Sir,
            Bennington Decr. 11th 1799
          
          Some time since I made application to the Pay Master General, through my friend Mr John Othoudt of New York, for the amount of my Pay & subsistence Accounts—He refers me to the Regimental Pay Master, who I am informed is dead, and if another should have been elected in his place it is probable that he is at the Head Quarters of the Regiment at Detroit—in this situation I have not known how to proceed—Lt Richmond (Pay Master to the Recruiting Party at this place) says, he is not authorized to take up my accounts—but has advised me to write to your Excellency on the subject—My Accounts up to the 30th of October last have been regularly made out & receipted & forwarded to Mr Othoudt who is authorized to draw the amount from the Pay Master General—I were paid up to the last of April by Captain Guion (Pay Master to the Troops on the Mississippi) so that I am upwards of Seven months in arrear now—
          I wrote you on the 24th of the last month from Schenectady, stating the prospect of obtaing. recruits and the wish of General Wilkinson that I should be employed in the Recruiting Service, in & about Schenectady—If it should be determined on to have a Recruiting Party at that place, if consistent I could wish to be of it—
          With the highest respect I have the honor to be your Excellency’s Most Ob: Servant
          
            John. V: Glen Lt
            2nd Regt. U:S: Infantry
          
          His Excellency Major General Hamilton New York
        